



THE SPECTRANETICS CORPORATION


AMENDED AND RESTATED


2006 INCENTIVE AWARD PLAN


ARTICLE 1.


PURPOSE


The purpose of the Spectranetics Corporation Amended and Restated 2006 Incentive
Award Plan (the “Plan”) is to promote the success and enhance the value of The
Spectranetics Corporation (the “Company”) by linking the personal interests of
the members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.
ARTICLE 2.


DEFINITIONS AND CONSTRUCTIONS


Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1     “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Performance Share award, a Performance Stock Unit award, a
Dividend Equivalents award, a Stock Payment award, a Deferred Stock award, a
Restricted Stock Unit award, a Performance Bonus Award, or a Performance-Based
Award granted to a Participant pursuant to the Plan.
2.2     “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium.
2.3     “Board” means the Board of Directors of the Company.
2.4     “Change in Control” means and includes each of the following:
(a) A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is





1

--------------------------------------------------------------------------------



controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or
(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.4(a)
hereof or Section 2.4(c) hereof) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.4(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.
Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in this Section 2.4 unless the event would also constitute a change in
ownership or effective control of, or a change in the ownership of a substantial
portion of the assets of, the Company under Code Section 409A.
2.5     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.





2

--------------------------------------------------------------------------------



2.6     “Committee” means the committee of the Board described in Article 12
hereof.
2.7     “Consultant” means any consultant or adviser if: (a) the consultant or
adviser renders bona fide services to the Company; (b) the services rendered by
the consultant or adviser are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities; and (c) the
consultant or adviser is a natural person who has contracted directly with the
Company or any Subsidiary to render such services.
2.8     “Covered Employee” means an Employee who is, or is determined by the
Committee to potentially become, a “covered employee” within the meaning of
Section 162(m) of the Code.
2.9     “Deferred Stock” means a right to receive a specified number of shares
of Stock during specified time periods pursuant to Section 8.5 hereof.
2.10     “Disability” means that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time.
2.11     “Dividend Equivalents” means a right granted to a Participant pursuant
to Section 8.3 hereof to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.
2.12     “Effective Date” and “Original Effective Date” shall each have the
meaning set forth in Section 13.1 hereof.
2.13     “Eligible Individual” means any person who is an Employee, a Consultant
or an Independent Director, as determined by the Committee.
2.14     “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.
2.15     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.16     “Fair Market Value” means, as of any given date, (a) if Stock is traded
on an exchange, the closing price of a share of the Stock on such exchange as
reported in the Wall Street Journal (or such other source as the Company may
deem reliable for such purposes) for such date, or if no sale occurred on such
date, the first trading date immediately prior to such date during which a sale
occurred; or (b) if Stock is not traded on an exchange but is quoted on a
quotation system, the mean between the closing representative bid and asked
prices for the Stock on such date, or if no sale occurred on such date, the
first date immediately prior to such date on which sales prices or bid and asked
prices, as applicable, are reported by such quotation system; or (c) if Stock is
not publicly traded, or with respect to any non-Stock based Award or the
settlement of an Award, the fair market value established by the Committee
acting in good faith.
2.17     “Full Value Award” means any Award other than an Option, SAR or
Performance Bonus Award.





3

--------------------------------------------------------------------------------



2.18     “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
2.19     “Independent Director” means a member of the Board who is not an
Employee of the Company.
2.20     “1997 Plan” means The 1997 Equity Participation Plan of The
Spectranetics Corporation, as amended from time to time.
2.21     “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule.
2.22     “Non-Qualified Stock Option” means an Option that is not intended to be
an Incentive Stock Option.
2.23     “Option” means a right granted to a Participant pursuant to Article 5
hereof to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.
2.24     “Participant” means any Eligible Individual who, as a member of the
Board or Employee, has been granted an Award pursuant to the Plan.
2.25     “Performance-Based Award” means an Award, other than an Option or SAR,
granted to selected Covered Employees which the Committee determines shall be
subject to the terms and conditions set forth in Article 9 hereof. All
Performance-Based Awards are intended to qualify as Qualified Performance-Based
Compensation.
2.26     “Performance Bonus Award” has the meaning set forth in Section 8.7
hereof.
2.27     “Performance Criteria” means the criteria that the Committee selects
for purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added, sales or revenue, sales or revenue growth, net income
(either before or after taxes and stock-based compensation), net income (either
before or after taxes and stock-based compensation) growth, operating earnings,
cash flow (including, but not limited to, operating cash flow and free cash
flow), cash flow return on capital, return on net assets, return on
stockholders’ equity, return on assets, return on capital, stockholder returns,
return on sales, gross or net profit margin, productivity, expense, margins,
operating efficiency, customer satisfaction, working capital, earnings per
share, price per share of Stock, market share, achievement of specified
acquisitions or divestitures, acquisition synergies or achievements, market
penetration goals, geographic business expansion goals, research and development
goals, new product development goals, clinical study goals, regulatory
achievements, compliance measures, quality measures, and vitality index, any of
which may be measured in absolute terms, as a growth rate, or comparison to
comparable performance in an earlier period or periods, on a per share basis
(basic or diluted), as a ratio involving or relative to one or more other
Performance Criteria, or as compared to the results or performance of a peer
group, industry index, other company or companies, or other external measures.
The Committee shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant, which may





4

--------------------------------------------------------------------------------



include adjustments that would cause such Performance Criteria to be considered
“non-GAAP financial measures” within the meaning of Rule 101 under Regulation G
promulgated by the Securities and Exchange Commission.
2.28     “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its discretion, may, within the time
prescribed by, and to the extent permitted by, Section 162(m) of the Code,
adjust or modify the calculation of Performance Goals for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, or (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.
2.29     “Performance Period” means the one or more periods of time, which may
be of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance-Based
Award.
2.30     “Performance Share” means a right granted to a Participant pursuant to
Section 8.1 hereof, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.
2.31     “Performance Stock Unit” means a right granted to a Participant
pursuant to Section 8.2 hereof, to receive Stock, the payment of which is
contingent upon achieving certain Performance Goals or other performance-based
targets established by the Committee.
2.32     “Plan” means this Spectranetics Corporation Amended and Restated 2006
Incentive Award Plan, as it may be amended from time to time.
2.33     “Qualified Performance-Based Compensation” means any compensation that
is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.
2.34     “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 hereof that is subject to certain restrictions and may be subject to
risk of forfeiture.
2.35     “Restricted Stock Unit” means an Award granted pursuant to Section 8.6
hereof.
2.36     “Securities Act” means the Securities Act of 1933, as amended.
2.37     “Stock” means the common stock of the Company, par value $0.001 per
share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 11 hereof.





5

--------------------------------------------------------------------------------



2.38     “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 hereof to receive a payment equal to the excess of the Fair Market
Value of a specified number of shares of Stock on the date the SAR is exercised
over the Fair Market Value of such number of shares on the date the SAR was
granted as set forth in the applicable Award Agreement.
2.39     “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Section 8.4 hereof.
2.40     “Subsidiary” means any “subsidiary corporation” as defined in Section
424(f) of the Code and any applicable regulations promulgated thereunder or any
other entity of which a majority of the outstanding voting stock or voting power
is beneficially owned directly or indirectly by the Company.
ARTICLE 3.


SHARES SUBJECT TO THE PLAN


3.1     Number of Shares.
(a) Subject to Article 11 and Section 3.1(b), the aggregate number of shares of
Stock which may be issued or transferred pursuant to Awards under the Plan shall
be equal to the sum of (x) 8,150,000, (y) any shares of Stock which as of the
Original Effective Date were available for issuance under the 1997 Plan, and (z)
any shares of Stock subject to awards under the 1997 Plan which terminate,
expire, lapse for any reason or are settled in cash on or after the Original
Effective Date; provided, however, that such aggregate number of shares of Stock
available for issuance under the Plan shall be reduced by 1.75 shares for each
share of Stock subject to or delivered in settlement of any Full Value Award,
and by 1.0 share for each share of Stock subject to or delivered upon the
exercise of an Option or SAR Award. In order that the applicable regulations
under the Code relating to Incentive Stock Options be satisfied, the maximum
number of shares of Stock that may be delivered under the Plan upon the exercise
of Incentive Stock Options shall be that number of shares specified in Section
3.1(a)(x) above.
(b) To the extent that an Award terminates, expires, or lapses for any reason,
or is settled in cash, any shares of Stock subject to the Award shall again be
available for the grant of an Award pursuant to the Plan, with the corresponding
increase to the Plan’s share reserve under Section 3(a) to be based on the same
ratio by which the share reserve had been decreased upon the grant of the
applicable Award. Any shares of Stock tendered or withheld to satisfy the grant
or exercise price or tax withholding obligation pursuant to any Award shall not
subsequently be available for grant of an Award pursuant to the Plan. Similarly,
Shares repurchased by the Company with proceeds received from the exercise of a
stock option issued under this Plan or the 1997 Plan shall not subsequently be
available for grant of an Award pursuant to the Plan. To the extent permitted by
applicable law or any exchange rule, shares of Stock issued in assumption of, or
in substitution for, any outstanding awards of any entity acquired in any form
of business combination by the Company or any Subsidiary shall not be counted
against shares of Stock available for grant pursuant to this Plan. To the extent
that a SAR is exercised for, or settled in, Stock, the full number of shares
subject to such





6

--------------------------------------------------------------------------------



SAR shall be counted for purposes of calculating the aggregate number of shares
of Stock available for issuance under the Plan as set forth in Section 3.1(a),
regardless of the actual number of shares issued upon such exercise or
settlement. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards shall not be counted against the shares available for
issuance under the Plan. Notwithstanding the provisions of this Section 3.1(b),
no shares of Stock may again be optioned, granted or awarded if such action
would cause an Incentive Stock Option to fail to qualify as an incentive stock
option under Section 422 of the Code.
3.2     Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
3.3     Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11 hereof, the
maximum number of shares of Stock subject to Option and SAR Awards granted to
any one Participant during any calendar year shall be 1,000,000, and the maximum
number of shares of Stock that may be subject to Full Value Awards granted to
any one Participant during any calendar year shall be 1,000,000, and the maximum
amount that may be paid in cash with respect to one or more Awards to any one
Participant which are not denominated in Stock or otherwise for which the
foregoing limitation would not be an effective limitation, the maximum amount
that may be paid in cash during any calendar year shall be $5,000,000.
ARTICLE 4.


ELIGIBILITY AND PARTICIPATION


4.1     Eligibility. Each Eligible Individual shall be eligible to be granted
one or more Awards pursuant to the Plan.
4.2     Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
this Plan.
4.3     Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Eligible Individuals, the
Committee, in its sole discretion, shall have the power and authority to: (i)
determine which Subsidiaries shall be covered by the Plan; (ii) determine which
Eligible Individuals outside the United States are eligible to participate in
the Plan; (iii) modify the terms and conditions of any Award granted to Eligible
Individuals outside the United States to comply with applicable foreign laws;
(iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3 hereof; and (v) take any
action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law or governing statute or any other
applicable law.





7

--------------------------------------------------------------------------------



ARTICLE 5.


STOCK OPTIONS


5.1     General. The Committee is authorized to grant Options to Participants on
the following terms and conditions:
(a) Exercise Price. The exercise price per share of Stock subject to an Option
shall be determined by the Committee and set forth in the Award Agreement;
provided, that, subject to Section 5.2(b) hereof, the per share exercise price
for any Option shall not be less than 100% of the Fair Market Value of a share
of Stock on the date of grant.
(b) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided that the
term of any Option granted under the Plan shall not exceed ten years. The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.
(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation: (i) cash, (ii) shares of Stock having a fair market value on the
date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof, including shares that would otherwise be issuable or
transferable upon exercise of the Option, or (iii) other property acceptable to
the Committee (including through the delivery of a notice that the Participant
has placed a market sell order with a broker with respect to shares of Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, not later than the settlement of such sale), and the methods by which
shares of Stock shall be delivered or deemed to be delivered to Participants.
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a member of the Board or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to pay the
exercise price of an Option, or continue any extension of credit with respect to
the exercise price of an Option with a loan from the Company or a loan arranged
by the Company in violation of Section 13(k) of the Exchange Act.
(d) Evidence of Grant. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.


5.2     Incentive Stock Options. Incentive Stock Options shall be granted only
to employees of the Company or any “parent corporation” or “subsidiary
corporation” of the Company within the meaning of Section 424(e) and 424(f),
respectively, of the Code, and the terms of any Incentive Stock Options granted
pursuant to the Plan, in addition to the requirements of Section 5.1 hereof,
must comply with the provisions of this Section 5.2.





8

--------------------------------------------------------------------------------



(a) Dollar Limitation. The aggregate Fair Market Value (determined as of the
time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000 or such other limitation as imposed by Section
422(d) of the Code, or any successor provision. To the extent that Incentive
Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
(b) Ten Percent Owners. An Incentive Stock Option may not be granted to any
individual who, at the date of grant, owns (after application of the rules
contained in Code Section 424(d)) stock possessing more than ten percent of the
total combined voting power of all classes of Stock of the Company or any
“parent corporation” or “subsidiary corporation” of the Company within the
meaning of Section 424(e) and 424(f), respectively, of the Code, unless such
Option is granted at a price that is not less than 110% of Fair Market Value on
the date of grant and the Option is exercisable for no more than five years from
the date of grant.
(c) Notice of Disposition. The Participant shall give the Company prompt notice
of any disposition of shares of Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of grant of such Incentive Stock
Option or (ii) one year after the transfer of such shares of Stock upon exercise
of the Option to the Participant.
(d) Right to Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
(e) Failure to Meet Requirements. Any Option (or portion thereof) purported to
be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.
5.3     Options Granted to Independent Directors.
(a) Grant of Options to Independent Directors. During the period commencing on
the Effective Date (as defined below) and ending on December 7, 2007, a person
who first becomes an Independent Director shall automatically be granted an
Option to purchase 45,000 shares of Stock (an “Initial Option”) on the date of
such initial election. In addition, during the period commencing on the
Effective Date and ending on December 7, 2007, each Independent Director who has
served at least three years as an Independent Director, shall be granted on the
third anniversary of the date of the grant of the Initial Option, and each third
anniversary thereafter (so long as he is an Independent Director at the close of
business on such date), an Option to purchase an additional 45,000 shares of
Stock (“Anniversary Option”). For the avoidance of doubt, an Independent
Director elected for the first time to the Board at an annual meeting of
stockholders shall only receive an Initial Option in connection with such
election. Members of the Board who are employees of the Company who subsequently
retire from the Company and remain on the Board will not receive an Initial
Option grant but to the extent that such individual is otherwise eligible, will
receive, on the third anniversary of the annual meeting of stockholders
immediately following his or her retirement from employment with the Company and
each third anniversary thereafter (so long as he is an





9

--------------------------------------------------------------------------------



Independent Director at the close of business on such date), an Anniversary
Option. Notwithstanding anything else in the Plan, no Option shall be granted
pursuant to this Section 5.3, and no Independent Director shall have any right
to receive an Option pursuant to this Section 5.3, following December 7, 2007.
(b) Terms of Options Granted to Independent Directors. Options granted to
Independent Directors shall be Non-Qualified Stock Options. The exercise price
per share of Stock subject to each Option granted to an Independent Director
shall equal 100% of the Fair Market Value of a share of Stock on the date the
Option is granted. Subject to the grantee’s continued status as a Board member,
Options granted to Independent Directors shall become exercisable in cumulative
annual installments of 331/3% on each of the first, second and third
anniversaries of the date on which the Option is granted. The term of each
Option granted to an Independent Director shall be 10 years from the date the
Option is granted. Upon a Director’s termination of directorship, all
outstanding Options granted to such Director under Section 5.3(a) above shall,
to the extent vested as of the date of such termination, remain exercisable for
3 years following his or her termination of directorship due to retirement or
for one year following his or her termination of directorship for any other
reason (or such longer period as the Board may determine in its discretion on or
after the date of grant of such Option, but in no event beyond the term of such
Option). Unless otherwise determined by the Board on or after the date of grant
of such Option, no portion of an Option granted under Section 5.3(a) above which
is unexercisable at the time of an Independent Director’s termination of
membership on the Board shall thereafter become exercisable.
(c) 1997 Plan Awards. During the period commencing on the Effective Date and
ending on December 7, 2007, (i) Options granted to Independent Directors
pursuant to this Section 5.3 shall be in lieu of all Option grants to
Independent Directors under Section 3.4 of the 1997 Plan, and (ii) the
provisions of this Section 5.3 shall replace and supersede the relevant
provisions of Sections 3.4 and 5.6 of the 1997 Plan.
ARTICLE 6.


RESTRICTED STOCK AWARDS


6.1     Grant of Restricted Stock. The Committee is authorized to make Awards of
Restricted Stock to any Participant selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee. All
Awards of Restricted Stock shall be evidenced by an Award Agreement.
6.2     Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Any
dividends or distributions paid with respect to shares of Stock that are subject
to the unvested portion of a Restricted Stock Award that is subject to
performance-based vesting conditions will be subject to the same restrictions as
the shares to which such dividends or distributions relate.





10

--------------------------------------------------------------------------------



6.3     Forfeiture. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of employment or
service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will lapse in
whole or in part in the event of terminations resulting from specified causes,
and (b) provide in other cases for the lapse in whole or in part of restrictions
or forfeiture conditions relating to Restricted Stock.
6.4     Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
6.5     Restricted Stock Granted to Independent Directors.
(a) Newly Elected Independent Directors.
(i) Newly Elected Independent Directors - Initial Grant. Effective as of June 1,
2011, during the term of the Plan, each individual who is newly elected or
appointed as an Independent Director (a “Newly Elected Independent Director”)
after June 1, 2011 and before June 1, 2014, shall, on the date of such
individual’s initial election or appointment, automatically be granted a number
of shares of Restricted Stock equal to the quotient obtained by dividing (x)
$60,000, by (y) the Fair Market Value of a share of Stock on the date of such
individual’s initial election or appointment, as applicable (rounded up to the
nearest whole share) (the “Initial Grant”). Effective as of June 1, 2014, during
the term of the Plan, each Newly Elected Independent Director after June 1,
2014, shall, on the date of such individual’s initial election or appointment,
be granted an Initial Grant of a number of shares of Restricted Stock equal to
the quotient obtained by dividing (x) up to $500,000, by (y) the Fair Market
Value of a share of Stock on the date of such individual’s initial election or
appointment, as applicable (rounded up to the nearest whole share). The dollar
value of such Initial Grant on or after June 1, 2014 shall be determined by the
Committee. Subject to the Independent Director’s continued service with the
Company, each Initial Grant shall vest in full on the one-year anniversary of
the date of grant.
(ii) Newly Elected Independent Directors - Pro Rata Grant. In the event that a
Newly Elected Independent Director first becomes an Independent Director after
the date of the 2010 annual meeting of stockholders of the Company on a date
other than the date of an annual meeting of stockholders of the Company (an
“Annual Meeting”) and before the 2014 Annual Meeting, then, provided that such
individual is continuing as an Independent Director immediately after the first
Annual Meeting following the date of such individual’s initial election or
appointment, as applicable, and in addition to such Independent Director’s
Initial Grant, such individual shall, on the date of the first Annual Meeting
following the date of such individual’s initial election or appointment, as
applicable, automatically be granted a number of shares of Restricted Stock
equal to the product of (A) the quotient obtained by dividing (w) $60,000 by (x)
the Fair Market Value





11

--------------------------------------------------------------------------------



of a share of Stock on the date of such Annual Meeting, multiplied by (B) the
quotient obtained by dividing (y) the number of days that have elapsed from the
date of such individual’s initial election or appointment, as applicable, to the
date of such Annual Meeting, by (z) 365 (rounded up to the nearest whole share)
(the “Pro Rata Grant”). In the event that a Newly Elected Independent Director
first becomes an Independent Director after the date of the 2014 Annual Meeting
on a date other than the date of an Annual Meeting, then, provided that such
individual is continuing as an Independent Director immediately after the first
Annual Meeting following the date of such individual’s initial election or
appointment, as applicable, and in addition to such Independent Director’s
Initial Grant, such individual shall, on the date of the first Annual Meeting
following the date of such individual’s initial election or appointment, as
applicable, be granted a Pro Rata Grant of a number of shares of Restricted
Stock equal to the product of (A) the quotient obtained by dividing (w) up to
$500,000 by (x) the Fair Market Value of a share of Stock on the date of such
Annual Meeting, multiplied by (B) the quotient obtained by dividing (y) the
number of days that have elapsed from the date of such individual’s initial
election or appointment, as applicable, to the date of such Annual Meeting, by
(z) 365 (rounded up to the nearest whole share). The dollar value of such Pro
Rata Grant after the date of the 2014 Annual Meeting shall be determined by the
Committee. Subject to the Independent Director’s continued service with the
Company, each Pro Rata Grant shall vest in full on the earlier to occur of the
one-year anniversary of the date of grant or the date immediately prior to the
next annual meeting following the date of grant.
(b) Annual Grants. Effective as of June 1, 2011 and before June 1, 2014, during
the term of the Plan, each continuing Independent Director shall, on the date of
each Annual Meeting, automatically be granted a number of shares of Restricted
Stock equal to the quotient obtained by dividing (x) $60,000, by (y) the Fair
Market Value of a share of Stock on the date of such Annual Meeting (rounded up
to the nearest whole share) (the “Annual Grant”), and effective as of June 1,
2014 during the term of the Plan, each continuing Independent Director shall, on
the date of each Annual Meeting, be granted an Annual Grant of a number of
shares of Restricted Stock equal to the quotient obtained by dividing (x) up to
$500,000, by (y) the Fair Market Value of a share of Stock on the date of such
Annual Meeting (rounded up to the nearest whole share) commencing as follows:
(i) For each Newly Elected Independent Director, (x) if the Initial Grant is
made on the date of an Annual Meeting, the Annual Grant shall commence on the
date of the next Annual Meeting following the Initial Grant, and (y) if the
Initial Grant is not made on the date of an Annual Meeting, the Annual Grant
shall commence on the date of the second Annual Meeting following the date of
such individual’s initial election or appointment, as applicable. For the
avoidance of doubt, a Newly Elected Independent Director who is elected or
appointed at an Annual Meeting shall receive (1) an Initial Grant (but not a Pro
Rata Grant or an Annual Grant) on the date of such Annual Meeting and (2) an
Annual Grant on the date of the next Annual Meeting.
(ii) Subject to paragraph (b)(i) above, for each individual who is an existing
Independent Director as of June 1, 2011, the Annual Grant shall commence on the
date of the first Annual Meeting occurring on or after June 1, 2011.





12

--------------------------------------------------------------------------------



The dollar value of such Annual Grant on or after June 1, 2014 shall be
determined by the Committee. Subject to the Independent Director’s continued
service with the Company, each Annual Grant shall vest in full on the earlier to
occur of the one-year anniversary of the date of grant or the date immediately
prior to the next annual meeting following the date of grant.
ARTICLE 7.


STOCK APPRECIATION RIGHTS


7.1     Grant of Stock Appreciation Rights.
(a) A Stock Appreciation Right may be granted to any Participant selected by the
Committee. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose and
shall be evidenced by an Award Agreement.
(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Stock on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Stock on the date the Stock Appreciation Right was
granted and (ii) the number of shares of Stock with respect to which the Stock
Appreciation Right is exercised, subject to any limitations the Committee may
impose.
7.2     Payment and Limitations on Exercise.
(a) Subject to Section 7.2(b), payment of the amounts determined under Sections
7.1(b) above shall be in cash, in Stock (based on its Fair Market Value as of
the date the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Committee in the Award Agreement.
(b) To the extent any payment under Section 7.1(b) is effected in Stock, it
shall be made subject to satisfaction of all provisions of Article 5 above
pertaining to Options.
ARTICLE 8.


OTHER TYPES OF AWARDS


8.1     Performance Share Awards. Any Participant selected by the Committee may
be granted one or more Performance Share awards which shall be denominated in a
number of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.





13

--------------------------------------------------------------------------------



8.2     Performance Stock Units. Any Participant selected by the Committee may
be granted one or more Performance Stock Unit awards which shall be denominated
in unit equivalent of shares of Stock and/or units of value including dollar
value of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
8.3     Dividend Equivalents.
(a) Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award other than a Restricted Stock Award, to be credited as of
dividend payment dates, during the period between the date the Award is granted
and the date the Award is exercised, vests or expires, as determined by the
Committee. Such Dividend Equivalents shall be converted to cash or additional
shares of Stock by such formula and at such time and subject to such limitations
as may be determined by the Committee. Dividend Equivalents paid with respect to
units or share equivalents that are subject to the unvested portion of an Award
whose vesting is subject to the satisfaction of specified performance objectives
will be subject to the same restrictions as the units or share equivalents to
which such Dividend Equivalents relate.
(b) Dividend Equivalents granted with respect to Options or SARs shall be
payable, with respect to pre-exercise periods, regardless of whether such Option
or SAR is subsequently exercised.
8.4     Stock Payments. Any Participant selected by the Committee may receive
Stock Payments in the manner determined from time to time by the Committee;
provided, that unless otherwise determined by the Committee such Stock Payments
shall be made in lieu of base salary, bonus, or other cash compensation
otherwise payable to such Participant. The number of shares shall be determined
by the Committee and may be based upon the Performance Criteria or other
specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.
8.5     Deferred Stock. Any Participant selected by the Committee may be granted
an award of Deferred Stock in the manner determined from time to time by the
Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee. Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company stockholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been issued.
8.6     Restricted Stock Units. The Committee is authorized to make Awards of
Restricted Stock Units to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
At the time of grant, the Committee shall specify the date or dates on which the
Restricted Stock





14

--------------------------------------------------------------------------------



Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate. The Committee may, in its
discretion, permit or require the deferral by a Participant of the issuance of
shares of Stock or the payment of cash in settlement of any Restricted Stock
Unit Award, subject to such terms, conditions, rules and procedures as it may
establish or prescribe for such purpose and with the intention of complying with
the applicable requirements of Code Section 409A. On the maturity date, the
Company shall, subject to Section 10.5(b) hereof, settle as provided in Section
8.11 each vested Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited.
8.7     Performance Bonus Awards. Any Participant selected by the Committee may
be granted a cash bonus (a “Performance Bonus Award”) payable upon the
attainment of Performance Goals that are established by the Committee and relate
to one or more of the Performance Criteria or other specific performance
criteria determined to be appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. Any such Performance Bonus Award paid to a Covered Employee may be a
Performance-Based Award and be based upon objectively determinable bonus
formulas established in accordance with Article 9 hereof.
8.8     Term. Except as otherwise provided herein, the term of any Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock or Restricted Stock Units shall be set by the Committee
in its discretion.
8.9     Purchase Price. The Committee may establish the purchase price, if any,
of any Award of Performance Shares, Performance Stock Units, Deferred Stock,
Stock Payments or Restricted Stock Units; provided, however, that such price
shall not be less than the par value of a share of Stock on the date of grant,
unless otherwise permitted by applicable state law.
8.10     Termination of Employment or Service. An Award of Performance Shares,
Performance Stock Units, Dividend Equivalents, Deferred Stock, Stock Payments
and Restricted Stock Units shall only vest or be payable while the Participant
is an Employee, Consultant or a member of the Board, as applicable; provided,
however, that the Committee in its sole and absolute discretion may provide that
an Award of Performance Shares, Performance Stock Units, Dividend Equivalents,
Stock Payments, Deferred Stock or Restricted Stock Units may vest or be paid
subsequent to a termination of employment or service, as applicable, or
following a Change in Control of the Company, or because of the Participant’s
retirement, death or Disability, or otherwise; provided, however, that, to the
extent required to preserve tax deductibility under Section 162(m) of the Code,
any such provision with respect to Performance Shares or Performance Stock Units
that are intended to constitute Qualified Performance-Based Compensation shall
be subject to the requirements of Section 162(m) of the Code that apply to
Qualified Performance-Based Compensation.
8.11     Form of Payment. Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.
8.12     Award Agreement. All Awards under this Article 8 shall be subject to
such additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.





15

--------------------------------------------------------------------------------



ARTICLE 9.


PERFORMANCE-BASED AWARDS


9.1     Purpose. The purpose of this Article 9 is to provide the Committee the
ability to qualify Awards other than Options and SARs and that are granted
pursuant to Articles 6 and 8 hereof as Qualified Performance-Based Compensation.
If the Committee, in its discretion, decides to grant a Performance-Based Award
to a Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Articles 6 or 8 hereof; provided, however, that
the Committee may in its discretion grant Awards to Covered Employees that are
based on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.
9.2     Applicability. This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
9.3     Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 or 8 hereof which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such shorter time period as may be required by Section 162(m) of the
Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amount earned
by a Covered Employee, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
9.4     Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
and to the extent that the Performance Goals for such period are achieved. In
determining the amount earned under a Performance-Based Award, the Committee may
reduce or eliminate the amount of the Performance-Based Award earned for the
Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.





16

--------------------------------------------------------------------------------



9.5     Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.
ARTICLE 10.


PROVISIONS APPLICABLE TO AWARDS


10.1     Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the discretion of the Committee, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
10.2     Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award,
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award, subject to Section 14.1 of the Plan.
10.3     Limits on Transfer. No right or interest of a Participant in any Award
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company or a Subsidiary, or shall be subject to any lien, obligation,
or liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution. The Committee by express provision
in the Award or an amendment thereto may permit an Award to be transferred to,
exercised by and paid to certain persons or entities related to the Participant,
including but not limited to members of the Participant’s family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s family and/or charitable institutions,
or to such other persons or entities as may be expressly approved by the
Committee, pursuant to such conditions and procedures as the Committee may
establish; provided, however, that no such transfer of an Incentive Stock Option
shall be permitted to the extent that such transfer would cause the Incentive
Stock Option to fail to qualify as an “incentive stock option” under Section 422
of the Code. Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for estate and/or tax planning purposes (or to a “blind trust” in connection
with the Participant’s termination of employment or service with the Company or
a Subsidiary to assume a position with a governmental, charitable, educational
or similar non-profit institution) and on a basis consistent with the Company’s
lawful issue of securities. Notwithstanding the foregoing, in no event shall any
Award be transferable by a Participant to a third party (other than the Company)
for consideration.
10.4     Beneficiaries. Notwithstanding Section 10.3 hereof, a Participant may,
in the manner determined by the Committee, designate a beneficiary to exercise
the rights of the Participant and to receive any distribution with respect to
any Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other





17

--------------------------------------------------------------------------------



person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Award Agreement applicable to the Participant,
except to the extent the Plan and Award Agreement otherwise provide, and to any
additional restrictions deemed necessary or appropriate by the Committee. If the
Participant is married and resides in a community property state, a designation
of a person other than the Participant’s spouse as his or her beneficiary with
respect to more than 50% of the Participant’s interest in the Award shall not be
effective without the prior written consent of the Participant’s spouse. If no
beneficiary has been designated or survives the Participant, payment shall be
made to the person entitled thereto pursuant to the Participant’s will or the
laws of descent and distribution. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant at any time provided the
change or revocation is filed with the Committee.
10.5     Compliance with Laws; Stock Certificates; Book Entry Procedures.
(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any shares of Stock pursuant to the grant, exercise
or settlement of any Award, unless and until the Board has determined, with
advice of counsel, that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the shares of
Stock are listed or traded. All Stock certificates delivered pursuant to the
Plan are subject to any stop-transfer orders and other restrictions as the
Committee deems necessary or advisable to comply with federal, state, or foreign
jurisdiction, securities or other laws, rules and regulations and the rules of
any national securities exchange or automated quotation system on which the
Stock is listed, quoted, or traded. The Committee may place legends on any Stock
certificate to reference restrictions applicable to the Stock. In addition to
the terms and conditions provided herein, the Board may require that a
Participant make such reasonable covenants, agreements, and representations as
the Board, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements. The Committee shall have the right to
require any Participant to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Committee.
(b) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing shares of
Stock issued in connection with any Award and instead such shares of Stock shall
be recorded in the books of the Company (or, as applicable, its transfer agent
or stock plan administrator). Any such book-entry evidencing shares of Stock
issued under the Plan may be subject to such stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded.
10.6     Full Value Award Vesting Limitations. Notwithstanding any other
provision of this Plan to the contrary, Full Value Awards made to Employees or
Consultants shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of Performance Goals or other
performance-based objectives, be subject to a Performance Period of not less
than one year) following the date the Award is made; provided, however, that,
notwithstanding the foregoing, Full Value Awards that result in the issuance of
an aggregate of up to 5% of the shares of Stock available pursuant to Section
3.1(a) may be granted to any one or more





18

--------------------------------------------------------------------------------



Participants without respect to such minimum vesting provisions. The foregoing
notwithstanding, such Awards may vest on an accelerated basis in the event of a
Participant’s death, disability, or retirement, or in the event of a Change in
Control or other special circumstances. For purposes of this Section 10.6, (i)
vesting over a specified period will include periodic vesting over such period,
and (ii) a pre-announced period in which service is required as a condition to
the grant of any Award may count toward the minimum vesting period required
under this Section 10.6, if so determined by the Committee.
10.7     Paperless Exercise. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
exercise of Awards, such as a system using an internet website or interactive
voice response, then the paperless exercise of Awards by a Participant may be
permitted through the use of such an automated system.
ARTICLE 11.


CHANGES IN CAPITAL STRUCTURE
11.1     Adjustments.
(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the shares of Stock or the share price of the Stock, the
Committee shall make proportionate adjustments to any or all of the following in
order to reflect such change: (a) the aggregate number and kind of shares that
may be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3 hereof); (b) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (c) the grant or exercise price
per share for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Qualified Performance-Based Compensation shall be made
consistent with the requirements of Section 162(m) of the Code.
(b) In the event of any transaction or event described in Section 11.1(a)
hereof, the Committee, on such terms and conditions as it deems appropriate,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event, is hereby authorized to take any one or more of the
following actions in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:
(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 11.1 the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;





19

--------------------------------------------------------------------------------



(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock or Deferred Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future;     
(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and
(v) To provide that the Award cannot vest, be exercised or become payable after
such event.
11.2     Acceleration Upon a Change in Control. Notwithstanding Section 11.1
hereof, and except as may otherwise be provided in any applicable Award
Agreement or other written agreement entered into between the Company and a
Participant, (i) if a Change in Control occurs and a Participant’s Awards are
not converted, assumed, or replaced by a successor entity, then immediately
prior to the Change in Control such Awards shall become fully exercisable and
all forfeiture restrictions on such Awards shall lapse, and (ii) if a Change in
Control occurs and a Participant’s Awards are converted, assumed, or replaced by
a successor entity, and the Participant, within two (2) years of the date of the
Change in Control, either (A) is terminated other than for Cause or (B)
terminates employment for Good Reason, the Awards as converted, assumed, or
replaced shall become fully exercisable and all forfeiture restrictions on such
Awards shall lapse. The terms “Cause” and “Good Reason” shall have the meanings,
if any, given such terms in Participant’s Award Agreement or severance,
employment or other written agreement with the Company. Upon, or in anticipation
of, a Change in Control, the Committee may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including but not
limited to the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Committee, in
its sole and absolute discretion, shall determine. In the event that the terms
of any agreement between the Company or any Company subsidiary or affiliate and
a Participant contains provisions that conflict with and are more restrictive
than the provisions of this Section 11.2, this Section 11.2 shall prevail and
control and the more restrictive terms of such agreement (and only such terms)
shall be of no force or effect.
11.3     No Other Rights. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.





20

--------------------------------------------------------------------------------



ARTICLE 12.


ADMINISTRATION


12.1     Committee. Unless and until the Board delegates administration of the
Plan to a Committee as set forth below, the Plan shall be administered by the
full Board, and for such purposes the term “Committee” as used in this Plan
shall be deemed to refer to the Board. The Board, at its discretion or as
otherwise necessary to comply with the requirements of Section 162(m) of the
Code, Rule 16b-3 promulgated under the Exchange Act or to the extent required by
any other applicable rule or regulation, shall delegate administration of the
Plan to a Committee. The Committee shall consist solely of two or more members
of the Board each of whom is an “outside director,” within the meaning of
Section 162(m) of the Code, a Non-Employee Director within the meaning of Rule
16b-3 and an “independent director” under the rules of the New York Stock
Exchange (or other principal securities market on which shares of Stock are
traded). Any action taken by the Committee shall be valid and effective,
regardless of whether or not members of the Committee at the time of such action
are later determined not to have satisfied the requirements for membership set
forth in this Section 12.1 or otherwise. Notwithstanding the foregoing: (a) the
full Board, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to all Awards granted to
Independent Directors and for purposes of such Awards the term “Committee” as
used in this Plan shall be deemed to refer to the Board and (b) the Committee
may delegate its authority hereunder to the extent permitted by Section 12.5
hereof. Appointment of Committee members shall be effective upon acceptance of
appointment. In its sole discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act or
Section 162(m) of the Code, or any regulations or rules issued thereunder, are
required to be determined in the sole discretion of the Committee. Committee
members may resign at any time by delivering written notice to the Board.
Vacancies in the Committee may only be filled by the Board.
12.2     Action by the Committee. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts unanimously approved in writing by the Committee in
lieu of a meeting, shall be deemed the acts of the Committee. Each member of the
Committee is entitled to, in good faith, rely or act upon any report or other
information furnished to that member by any officer or other employee of the
Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
12.3     Authority of Committee. Subject to any specific designation in the
Plan, the Committee has the exclusive power, authority and discretion to:
(a) Designate Participants to receive Awards;
(b) Determine the type or types of Awards to be granted to each Participant;
(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;





21

--------------------------------------------------------------------------------



(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards;
(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
(g) Decide all other matters that must be determined in connection with an
Award;
(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and
(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.
12.4     Decisions Binding. The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
12.5     Delegation of Authority. To the extent permitted by applicable law, the
Committee may from time to time delegate to a committee of one or more members
of the Board or one or more officers of the Company the authority to grant or
amend Awards to Participants other than (a) senior executives of the Company who
are subject to Section 16 of the Exchange Act, (b) Covered Employees, (c)
Independent Directors or (d) officers of the Company (or members of the Board)
to whom authority to grant or amend Awards has been delegated hereunder. Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee specifies at the time of such delegation, and the Committee may at any
time rescind the authority so delegated or appoint a new delegate. At all times,
the delegate appointed under this Section 12.5 shall serve in such capacity at
the pleasure of the Committee.





22

--------------------------------------------------------------------------------



ARTICLE 13.


EFFECTIVE AND EXPIRATION DATE


13.1     Effective Date. The Plan originally became effective as of June 6,
2006, the date the Plan was originally approved by the Company’s stockholders
(the “Original Effective Date”). The Plan as amended and restated will become
effective on the date it is approved by the Company’s stockholders (the
“Effective Date”). If the Company’s stockholders fail to approve the amendment
and restatement of the Plan by September 1, 2014, the Plan will continue in
effect in the form in which it existed immediately prior to that date, and any
Awards made under the Plan that were contingent upon stockholder approval of the
amendment and restatement of the Plan shall be void and of no effect.
13.2     Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after, the tenth anniversary of the Effective Date (unless
the Company’s stockholders fail to approve the amendment and restatement of the
Plan, in which case the Plan will terminate on the tenth anniversary of the
Original Effective Date), and may be terminated prior to that time by Board
action. Any Awards that are outstanding on the termination of the Plan shall
remain in force according to the terms of the Plan and the applicable Award
Agreement.
ARTICLE 14.


AMENDMENT, MODIFICATION, AND TERMINATION


14.1     Amendment, Modification, and Termination. Subject to Section 15.14
hereof, with the approval of the Board, at any time and from time to time, the
Committee may terminate, amend or modify the Plan; provided, however, that (a)
to the extent necessary and desirable to comply with any applicable law,
regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than by means of any adjustment as provided by Article 11 hereof), (ii) permits
the Committee to grant Options or SARs with an exercise price that is below Fair
Market Value on the date of grant, or (iii) permits the Committee to extend the
exercise period for an Option or SAR beyond ten years from the date of grant.
Notwithstanding any provision in this Plan to the contrary, absent approval of
the stockholders of the Company, (I) no Option or SAR may be amended to reduce
the per share exercise price of the shares subject to such Option or SAR below
the per share exercise price as of the date the Award is granted, (II) except as
permitted by Article 11 hereof, no Option or SAR may be granted in exchange for,
or in connection with, the cancellation or surrender of an Option or SAR having
a higher per share exercise price, and (III) except as permitted by Article 11
hereof, no Option or SAR may be cancelled in exchange for cash, other property
or the grant of any other Award at a time when the per share exercise price of
the Option or SAR is greater that the Fair Market Value of a share of Stock on
the date of such grant or cancellation. Awards in excess of the share limits set
forth in Sections 3.1(a) and/or 3.3 may be granted or awarded prior to
stockholder approval of any amendment to the Plan increasing such share limits,
provided that such Awards shall not be exercisable, shall not vest and the
restrictions thereon shall not lapse and no shares of Common Stock shall be
issued pursuant thereto prior to the time when such amendment is approved by the
stockholders, and provided further that if such approval has not been obtained
by the end of the twelve (12) month period immediately following the date of the
Board’s adoption of such amendment (or





23

--------------------------------------------------------------------------------



such earlier date as may be determined by the Committee), all such Awards
previously granted or awarded under the Plan shall thereupon automatically be
canceled and become null and void.
14.2     Awards Previously Granted. Except with respect to amendments made
pursuant to Section 15.14 hereof, no termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.
ARTICLE 15.


GENERAL PROVISIONS


15.1     No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Eligible Individuals, Participants or
any other persons uniformly.
15.2     No Stockholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.
15.3     Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s employment tax obligations) required by law to be
withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan. The Committee may in its discretion and in satisfaction of
the foregoing requirement allow a Participant to elect to have the Company
withhold shares of Stock otherwise issuable under an Award (or allow the return
of shares of Stock) having a fair market value on the date of withholding equal
to the sums required to be withheld. Notwithstanding any other provision of the
Plan, the number of shares of Stock which may be withheld with respect to the
issuance, vesting, exercise or payment of any Award (or which may be repurchased
from the Participant of such Award within six months (or such other period as
may be determined by the Committee) after such shares of Stock were acquired by
the Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a fair market value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.
15.4     No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
15.5     Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained





24

--------------------------------------------------------------------------------



in the Plan or any Award Agreement shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Subsidiary.
15.6     Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
15.7     Relationship to Other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
15.8     Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
15.9     Titles and Headings. The titles and headings of the Sections in the
Plan are for convenience of reference only and, in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
15.10     Fractional Shares. No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
15.11     Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
15.12     Government and Other Regulations. The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company shall be under no obligation to register pursuant
to the Securities Act, as amended, any of the shares of Stock paid pursuant to
the Plan. If the shares paid pursuant to the Plan may in certain circumstances
be exempt from registration pursuant to the Securities Act, as amended, the
Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.





25

--------------------------------------------------------------------------------



15.13     Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.
15.14     Section 409A. It is intended that (i) all Awards of Options, SARs and
Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent. The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law. Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:


(1)    If any amount is payable under such Award upon a termination of
employment or other service, a termination of employment or other service will
be deemed to have occurred only at such time as the Participant has experienced
a “separation from service” as such term is defined for purposes of Code
Section 409A;


(2)    If any amount shall be payable with respect to any such Award as a result
of a Participant’s “separation from service” at such time as the Participant is
a “specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the Participant’s death. Unless
the Committee has adopted a specified employee identification policy as
contemplated by Code Section 409A, specified employees will be identified in
accordance with the default provisions specified under Code Section 409A.


None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (i) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Code Section 409A, (ii) have any obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant’s tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A, and (iii) shall have any liability to any
Participant for any such tax liabilities.


15.15    Compensation Recovery. Awards and any compensation associated therewith
may be made subject to forfeiture, recovery by the Company or other action
pursuant to any compensation recovery policy adopted by the Board or the
Committee at any time, including in response to the requirements of Section 10D
of the Exchange Act and any implementing rules and regulations thereunder, or as
otherwise required by law. Any Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy.




* * * * *







26

--------------------------------------------------------------------------------



I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of The Spectranetics Corporation on March 12, 2014.
* * * * *


I hereby certify that the foregoing Plan was approved by the stockholders of The
Spectranetics Corporation on June 10, 2014.
Executed on June 10, 2014.


/s/ Jeffrey A. Sherman
Jeffrey A. Sherman
Corporate Secretary













27